Citation Nr: 0840405	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-14 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for varicose veins and 
thrombophlebitis of the right leg, claimed as a right leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from September 
1954 to September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues involving service connection for a low back 
disorder and a right leg disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current hearing loss disability.  

2.  There is no competent medical evidence with links the 
veteran's current hearing loss disability to his active 
military service over half a century ago.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
appellant  was provided this notice in letters dated July, 
September, and October 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The appellant was not specifically 
provided this information.  However, since service connection 
is being denied, the veteran is not prejudiced by a lack of 
notice with respect to degree of disability and effective 
date of disability.  

With respect to the appellant's claims for service connection 
for hearing loss the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this 
regard, the veteran was provided a VA Compensation and 
Pension audiology examination in September 2006.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes, but is not limited to:  his 
contentions, available service medical records, private 
medical records, and VA medical treatment records, and a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the appellant's claim for service 
connection for hearing loss.  The Board notes that the 
veteran reported that he began seeking treatment through VA 
in 1957 and asked that those records be obtained.  The RO 
attempted to obtain those records from the Little Rock VA 
Medical Center but was informed that no records could be 
located.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when: the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The veteran's claim for service connection essentially 
revolves around hearing loss caused by noise exposure during 
his active service.  The veteran's discharge papers, DD 214, 
reveals that he served from September 1954 to September 1956 
in the Army.  He served in the Quartermaster Corps as a 
supply handler.  While he had foreign service, he did not 
serve in Korea or in combat.  He claims that he was exposed 
to excessive noise during active service in the form of the 
noise of weapons fire, during training, without hearing 
protection.   

The RO attempted to verify the appellant's service with the 
National Personnel Records Center (NPRC) and obtain his 
service medical records.  In August 2004 and June 2005, NPRC 
replied that the appellant's service records had been 
destroyed by fire and were unavailable.  There are no service 
medical records available which show any evidence related to 
the veteran's hearing during service.  

VA outpatient treatment records reveal that audiology 
consultation was conducted in May 2004.  The veteran reported 
complaints of decreased hearing and tinnitus for many years.  
He specifically reported a history of tinnitus dating to the 
1950s and he reported a history of military noise exposure.  
This record revealed an assessment of sensorineural hearing 
loss, but did not express an opinion as to any relationship 
between the hearing loss and the veteran's active military 
service.  

In September 2006, a VA Compensation and Pension audiology 
examination of the veteran was conducted.  The veteran 
reported a history of noise exposure during service while he 
was in tanks for 10 weeks of training.  He reported having 
tinnitus ever since service.  Audiological evaluation 
revealed results in pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
70
75
LEFT
25
25
55
65
70

The average pure tone decibel loss at the above frequencies 
was 53 for the right ear and 54 for the left ear.  Speech 
audiometry revealed recognition scores which were not 
considered reliable enough for rating purposes.   
Nevertheless these results reveal that the veteran does have 
a current hearing loss disability within the criteria 
established by VA regulations.  38 C.F.R. § 3.385 (2008).  
The examiner stated it was not possible without prior 
audiograms to provide an opinion as to the relationship of 
the veteran's current hearing loss to service without 
resorting to speculation.  

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran's service medical records have unfortunately been 
destroyed by fire.  The evidence shows that the veteran is 
over 70 years old and has a current diagnosis of hearing 
loss.  However, the veteran asserts that his current hearing 
loss is related to noise exposure during service over half a 
century ago without providing any evidence of hearing loss 
during the intervening period of time.  While the veteran is 
competent to assert that he was exposed to excessive noise in 
service, he is not competent to provide an opinion linking 
current hearing loss to noise exposure in service.  During 
the July 2006 RO hearing, the veteran reported that he first 
had his hearing checked 50 some years after service.  There 
is no competent medical evidence of record which links the 
veteran's current hearing loss to his active service over 5 
decades ago. While the VA examiner did not have access to the 
claims folder, such does not constitute prejudicial error as 
the STRs were unavailable and the veteran was able to provide 
a history of his noise exposure and use of hearing protection 
in service and after service.  As the VA examiner was unable 
to relate current hearing loss to service without resorting 
to speculation and there is no competent evidence supporting 
service connection, service connection for hearing loss must 
be denied.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence of in-service incurrence or aggravation of a 
disease; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran claims entitlement to service connection for 
arthritis of the lumbar spine as well as varicose veins and 
thrombophlebitis of the right leg.  Recent private and VA 
medical records show current diagnoses of these disabilities.  

As noted above, the RO attempted to verify the appellant's 
service with the National Personnel Records Center (NPRC) and 
obtain his service medical records.  In August 2004 and June 
2005, NPRC replied that the appellant's service records had 
been destroyed by fire and were unavailable.  There are no 
service medical records available which show any evidence 
related to the lumbar spine and right leg during service.

However, the veteran submitted a copy of a single service 
record dated in March 1955.  This record reveals that at the 
time the veteran had physical assignment limitations as a 
result of back injury and right leg weakness.  The veteran 
has not been accorded Compensation and Pension examinations 
with respect to service connection claims for his low back 
and right leg.  In light of this piece of evidence, 
examination appears warranted.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 2007 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain any VA medical 
records pertaining to the veteran that are 
dated from March 19, 2007, to the present.  

Also attempt to obtain any other evidence 
that is identified by the veteran as 
relevant during the course of the remand 
provided that any necessary authorization 
forms are completed.   

2.  The appellant should be accorded the 
appropriate examination for low back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of low back disorders, 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to elicit a detailed 
history of the veteran's complaints of low 
back pain, and his treatment therefor, 
from his separation from service in 1956 
until the present.  The examiner is 
requested to offer an opinion, if 
possible, as to the etiology of any low 
back disability found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current low back 
disorder is related to the injury during 
service reported by the veteran?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The appellant should be accorded the 
appropriate examination for varicose 
veins.  The report of examination should 
include a detailed account of all 
manifestations of varicose veins and 
thrombophlebitis of the legs found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to elicit a detailed history of 
the veteran's complaints of right leg pain 
and varicose veins, and his treatment 
therefor, from his separation from service 
in 1956 until the present.  The examiner 
is requested to offer an opinion, if 
possible, as to the etiology of any right 
leg disability found to be present.  
Specifically, is it as least as likely as 
not (a probability of 50 percent or 
greater) that any current varicose veins 
and/or thrombophlebitis of the right leg 
are related the notation of right leg 
weakness during service in 1955? The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and he should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


